Title: To Benjamin Franklin from Pierre-André Gargaz, [1781]
From: Gargaz, Pierre André
To: Franklin, Benjamin


Monseigneur
[1781]
Avec un profond respect, Pierre André Gargaz du lieu de Theze, et Regent d’Ecole du dit lieu, prend la liberté de representer, a votre Grandeur, que le 11 mars 1761 il fut (par les causes resultantes d’une procedure prise contre lui, en acusation d’assassinat, a la Requete de Monsieur le Procureur du Roi) condamné par le Parlement d’Aix aux Galeres pour vingt ans. Le 11 mars 1781, son terme aïant fini, on lui dona son congé. Presentement il ne lui reste pour tout bien que le seul talent de savoir montrer a lire a ecrire et a chifrer, et il se trouve extremement a plaindre, parce qu’etant noté d’infamie, il ne peut trouver de emploi que dans son Païs natal, où sa probité est parfaitement conuë, et où il n’y a pas de quoi gagner assez pour vivre. Cela est cause qu’il vous suplie tres humblement, Monseigneur, de vouloir bien, par un pur efect de charité (vous aparoissant des certificats de bone vie et moeurs, et de la convention de Regence de la dite Ecole, ci humblement joints) lui faire doner des Letres de Rehabilitation a la consideration desqueles il trouvera certainement l’Emploi ailleurs que dans son Païs, pour gagner de quoi s’entretenir honetement, en travaillant selon son Etat, sans etre a charge ni faire aucun tort a persone.
Quoique le tres humble representant sache dans son ame, que, pendant vingt ans aux Galeres, il a fait une rude penitence, pour un crime qu’il n’a jamais comis (et qu’il ose se flater que, par les dits certificats et convention, Votre Grandeur, sera persuadée de son inocense) il avouë nëanmoins que la charité et la bienfaisanse, auxquelles vous etes naturelement porté, sont les seuls titres sur lesquels il fonde sa trez juste demande, le plus respectueusement qui lui est possible. Il avouë de plus, que les Juges n’eurent aucun tort de le condamner, quoi qu’inocent, parce qu’ils ne peurent pas conoitre la fausseté de quelques depositions sur lesqueles ils furent obligez de le juger, et parce que, s’apuïant trop sur son inocense, et ne conoissant pas alors le respect que tout accusé doit a ses Juges, il leur ecrivoit trop souvent, et meme trop sechement, de lui rendre la Justice qui lui etoit duë, sans leur faire aucune suplication, ni leur produire aucun certificat de sa bone vie et moeurs, ni doner aucun mot de defense par ecrit.
